UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 2, 2013 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-209 BASSETT FURNITURE INDUSTRIES, INCORPORATED (Exact name of Registrant as specified in its charter) Virginia 54-0135270 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3525 Fairystone Park Highway Bassett, Virginia 24055 (Address of principal executive offices) (Zip Code) (276) 629-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _ XNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large Accelerated Filer Accelerated Filer X _Non-accelerated Filer _ Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X At March 15, 2013, 10,849,172 shares of common stock of the Registrant were outstanding. 1 of 36 BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES TABLE OF CONTENTS ITEM PAGE PART I - FINANCIAL INFORMATION 1. Condensed Consolidated Financial Statements as ofMarch 2, 2013 (unaudited) and November 24, 2012 and for the quarters ended March 2, 2013 (unaudited) and February 25, 2012 (unaudited) Condensed Consolidated Statements of Operations and Retained Earnings 3 Condensed Consolidated Statements of Comprehensive Income (Loss) 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 3. Quantitative and Qualitative Disclosures About Market Risk 28 4. Controls and Procedures 28 PART II - OTHER INFORMATION 1. Legal Proceedings 30 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 3. Defaults Upon Senior Securities 30 6. Exhibits 30 2 of 36 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND RETAINED EARNINGS FOR THE PERIODS ENDED MARCH 2, 2, 2012 – UNAUDITED (In thousands except per share data) Quarter Ended March 2, February 25, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring and asset impairment charges - Lease exit costs - Income from operations Other loss, net ) ) Income (loss) before income taxes ) Income tax benefit (expense) ) Net income (loss) $ $ ) Retained earnings-beginning of period Purchase and retirement of common stock - ) Cash dividends ) ) Retained earnings-end of period $ $ Basic earnings (loss) per share $ $ ) Diluted earnings (loss) per share $ $ ) Dividends per share $ $ The accompanying notes to condensed consolidated financial statements are an integral part of the condensed consolidated financial statements. 3 of 36 PART I – FINANCIAL INFORMATION – CONTINUED ITEM 1. FINANCIAL STATEMENTS BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) FOR THE PERIODS ENDED MARCH 2, 2, 2012 – UNAUDITED Quarter Ended March 2, 2013 February 25, 2012 Net income (loss) $ $ ) Other comprehensive income (loss): Net change in unrealized holding gains - 54 Amortization associated with supplemental executive retirement defined benefit plan (SERP) 19 8 Changes in related deferred tax effects - ) Other comprehensive income (loss), net of tax 19 ) Total comprehensive income (loss) $ $ ) The accompanying notes to condensed consolidated financial statements are an integral part of the condensed consolidated financial statements. 4 of 36 PART I – FINANCIAL INFORMATION – CONTINUED ITEM 1. FINANCIAL STATEMENTS BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 2, 2, 2012 (In thousands) Assets (Unaudited) March 2, 2013 November 24, 2012 Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes Other current assets Total current assets Property and equipment, net Retail real estate Deferred income taxes Other Total long-term assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Accrued compensation and benefits Customer deposits Dividends payable - Other accrued liabilities Total current liabilities Long-term liabilities Post employment benefit obligations Real estate notes payable Other long-term liabilities Total long-term liabilities Stockholders’ equity Common stock Retained earnings Additional paid-in capital - Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes to condensed consolidated financial statements are an integral part of the condensed consolidated financial statements. 5 of 36 PART I – FINANCIAL INFORMATION – CONTINUED ITEM 1. FINANCIAL STATEMENTS BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE PERIODS ENDED MARCH 2, 2, 2012 – UNAUDITED (In thousands) Quarter Ended March 2, 2013 February 25, 2012 Operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Equity in undistributed income of investments and unconsolidated affiliated companies ) ) Provision for restructuring and asset impairment charges - Non-cash portion of lease exit costs - Other than temporary impairment on investments - Deferred income taxes 20 Other, net ) ) Changes in operating assets and liabilities: Accounts receivable Inventories ) Other current assets ) ) Accounts payable and accrued liabilities ) ) Net cash provided by (used in) operating activities ) Investing activities: Purchases of property and equipment ) ) Proceeds from sales of property and equipment 5 Proceeds from sale of interest in affiliate Proceeds from sales of investments - Purchases of investments - ) Other 2 2 Net cash provided by (used in) investing activities ) Financing activities: Repayments of real estate notes payable ) ) Issuance of common stock 39 Repurchases of common stock ) ) Cash dividends ) ) Net cash used in financing activities ) ) Change in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ The accompanying notes to condensed consolidated financial statements are an integral part of the condensed consolidated financial statements. 6 of 36 PART I-FINANCIAL INFORMATION-CONTINUED BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS-UNAUDITED MARCH 2, 2013 (Dollars in thousands except share and per share data) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States (“GAAP”) for complete financial statements. In our opinion, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. References to “ASC” included hereinafter refer to the Accounting Standards Codification established by the Financial Accounting Standards Board as the source of authoritative GAAP. The condensed consolidated financial statements include the accounts of Bassett Furniture Industries, Incorporated (“Bassett”, “we”, “our”, or the “Company”) and our wholly-owned subsidiaries of which we have operating control. The equity method of accounting is used for our investments in affiliated companies in which we exercise significant influence but do not maintain control. In accordance with ASC Topic 810, we have evaluated our licensees and certain other entities to determine whether they are variable interest entities (“VIEs”) of which we are the primary beneficiary and thus would require consolidation in our financial statements. To date we have concluded that none of our licensees nor any other of our counterparties represent VIEs. Our fiscal year, which ends on the last Saturday of November, periodically results in a 53-week year instead of the normal 52 weeks.The current fiscal year ending November 30, 2013 is a 53-week year, with the additional week being included in our first fiscal quarter.Accordingly, the information presented below includes 14 weeks of operations for the quarter ended March 2, 2013 as compared with 13 weeks included in the quarter ended February 25, 2012. 2. Interim Financial Presentation All intercompany accounts and transactions have been eliminated in the condensed consolidated financial statements. The results of operations for the three months ended March 2, 2013 are not necessarily indicative of results for the full fiscal year. These interim condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended November 24, 2012. We calculate an anticipated effective tax rate for the year based on our annual estimates of pretax income or loss and use that effective tax rate to record our year-to-date income tax provision.Any change in annual projections of pretax income or loss could have a significant impact on our effective tax rate for the respective quarter.Our effective tax rate for the quarter ended March 2, 2013 differs from the federal statutory rate primarily due to the effects of state income taxes and permanent differences resulting from non-deductible expenses. Due to the losses incurred prior to fiscal 2011, we were in a cumulative loss position for the three years preceding fiscal 2011 which is considered significant negative evidence that is difficult to overcome on a “more likely than not” standard through objectively verifiable data.While our long-term financial outlook remained positive, we concluded that our ability to rely on our long-term outlook and forecasts as to future taxable income was limited due to uncertainty created by the weight of the negative evidence.As a result, we previously recorded a valuation allowance on certain of the deferred tax assets.In fiscal 2011, due to the gain recognized on the sale of our interest in IHFC, we were able to utilize net operating loss carryforwards and credits to significantly offset the taxable gain, resulting in a significant reduction of the valuation allowance. However, as the gain on the sale ofInternational Home Furnishings Center,Inc (“IHFC”)did not represent a source of recurring future taxable income, we continued to record a valuation allowance against substantially all of our deferred tax assets as of November 26, 2011. Due to our positive earnings during fiscal 2012, and the absence of any significant negative evidence to the contrary, we concluded that we could rely on our positive long-term outlook and forecasts as to future taxable income in evaluating our ability to realize our deferred tax assets. Accordingly, the reserve against the majority of our deferred tax assets was removed in fiscal 2012. For the three months ended February 25, 2012, we recognized a tax benefit for a reduction of tax effects on our other comprehensive income (loss), partially offset by the accrual of income taxes to be paid for certain states and the accrual of penalties and interest associated with certain unrecognized tax benefits. 7 of 36 PART I-FINANCIAL INFORMATION-CONTINUED BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS-UNAUDITED MARCH 2, 2013 (Dollars in thousands except share and per share data) 3. Accounts Receivable Accounts receivable consists of the following: March 2, November 24, Gross accounts receivable $ $ Allowance for doubtful accounts ) ) Accounts receivable, net $ $ At March 2, 2013 and November 24, 2012 approximately 64% and 52%, respectively, of gross accounts receivable, and approximately 77% and 84%, respectively, of the allowance for doubtful accounts were attributable to amounts owed to us by our licensees. Our remaining receivables are primarily due from national account customers and traditional distribution channel customers. Activity in the allowance for doubtful accounts was as follows: Balance at November 24, 2012 $ Additions charged to expense 57 Write-offs and other deductions ) Balance at March 2, 2013 $ We believe that the carrying value of our net accounts receivable approximates fair value. The inputs into these fair value estimates reflect our market assumptions and are not observable.Consequently, the inputs are considered to be Level 3 as specified in the fair value hierarchy in ASC Topic 820, Fair Value Measurements and Disclosures.See Note 10. 8 of 36 PART I-FINANCIAL INFORMATION-CONTINUED BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS-UNAUDITED MARCH 2, 2013 (Dollars in thousands except share and per share data) 4. Inventories Inventories are valued at the lower of cost or market. Cost is determined for domestic furniture inventories using the last-in, first-out (LIFO) method. The costs for imported inventories are determined using the first-in, first-out (FIFO) method. Inventories were comprised of the following: March 2, November 24, Wholesale finished goods $ $ Work in process Raw materials and supplies Retail merchandise Total inventories on first-in, first-out method LIFO adjustment ) ) Reserve for excess and obsolete inventory ) ) $ $ We estimate an inventory reserve for excess quantities and obsolete items based on specific identification and historical write-offs, taking into account future demand, market conditions and the respective valuations at LIFO.The need for these reserves is primarily driven by the normal product life cycle.As products mature and sales volumes decline, we rationalize our product offerings to respond to consumer tastes and keep our product lines fresh.If actual demand or market conditions in the future are less favorable than those estimated, additional inventory write-downs may be required. In determining reserves, we calculate separate reserves on our wholesale and retail inventories.Our wholesale inventories tend to carry the majority of the reserves for excess quantities and obsolete inventory due to the nature of our distribution model. These wholesale reserves primarily represent design and/or style obsolescence. Typically, product is not shipped to our retail warehouses until a consumer has ordered and paid a deposit for the product. We do not typically hold retail inventory for stock purposes. Consequently, floor sample inventory and inventory for delivery to customers account for the majority of our inventory at retail.Retail reserves are based on accessory and clearance floor sample inventory in our stores and any inventory that is not associated with a specific customer order in our retail warehouses. Activity in the reserves for excess quantities and obsolete inventory by segment are as follows: Wholesale Segment Retail Segment Total Balance at November 24, 2012 $ $ $ Additions charged to expense Write-offs Balance at March 2, 2013 $ $ $ Our estimates and assumptions have been reasonably accurate in the past. We have not made any significant changes to our methodology for determining inventory reserves in 2013 and do not anticipate that our methodology is likely to change in the future. A plus or minus 10% change in our inventory reserves would not have been material to our financial statements for the periods presented. 9 of 36 PART I-FINANCIAL INFORMATION-CONTINUED BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS-UNAUDITED MARCH 2, 2013 (Dollars in thousands except share and per share data) 5. Unconsolidated Affiliated Companies We own 49% of Zenith Freight Lines, LLC, (“Zenith”) which provides domestic transportation and warehousing services primarily to furniture manufacturers and distributors and also provides home delivery services to furniture retailers.We have contracted with Zenith to provide for substantially all of our domestic freight, transportation and warehousing needs for the wholesale business.In addition, Zenith provides home delivery services for several of our Company-owned retail stores.Our investment in Zenith was $6,598 and $6,484 at March 2, 2013 and November 24, 2012, respectively. At March 2, 2013 and November 24, 2012, we owed Zenith $2,906 and $2,547, respectively, for services rendered to us. We believe the transactions with Zenith are at current market rates. We recorded the following income from Zenith in other loss, net, in our condensed consolidated statements of operations and retained earnings: Quarter Ended March 2, 2013 February 25, 2012 Equity in income of Zenith $ $
